[DO NOT PUBLISH]




              IN THE UNITED STATES COURT OF APPEALS
                                                           FILED
                       FOR THE ELEVENTH CIRCUIT   U.S. COURT OF APPEALS
                         ________________________   ELEVENTH CIRCUIT
                                                     JANUARY 18, 2008
                                                     THOMAS K. KAHN
                               No. 07-12030
                                                          CLERK
                           Non-Argument Calendar
                         ________________________

                     D. C. Docket No. 07-20781-CV-KMM

RONALD SEARCY,


                                                      Plaintiff-Appellant,

                                     versus

ANTHONY F. SANCHEZ,

                                                      Defendant-Appellee.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (January 18, 2008)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Ronald Searcy is serving a fifteen-year sentence in a Florida prison
following a plea of guilty in the Miami-Dade County Circuit Court to a three-count

information charging him with tampering with evidence, i.e., narcotics, obstructing

a police officer while the officer was engaged in arresting Searcy, and attempting

to flee from the officer. He is presently appealing his convictions to the Florida

District Court of Appeal.

       Proceeding pro se, Searcy brought this law suit against the circuit judge who

presided over his case, and the lawyer he retained privately to defend him, alleging

that the judge denied him his federal constitutional rights in handling the case and

the lawyer denied him the effective assistance of counsel, in violation of the federal

constitution. The district court referred the matter to a magistrate judge, who

issued a Report and Recommendation (“R & R”), recommending that the court

dismiss the case for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii).

The court adopted the R & R as part of its decision, and dismissed the case.

Searcy now appeals.

       We find no merit in Searcy’s complaint for the reasons stated in the R & R,

and therefore affirm the court’s judgment.1

       AFFIRMED.




       1
         Searcy challenges the court’s decision denying him leave to amend his complaint to
add his wife as a party. The challenge is frivolous.

                                               2